DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 2 and 13 are objected to because expression “combinatorial indexing” does recite what combination the index represents.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IYER, Lakshmi et al (IDS Reference WO 2018097947 A2), hereinafter Iyer.
Regarding claim 1, Iyer teaches, a method, comprising: 
determining, at a network node, information relating to an actual number of ports configured for a user equipment for channel measurements (The disclosure of the claim, in light of the specification, is understood to be a method where a device is configured with a RRC signaling by a network node with a large set of CSI-RS resources associated with corresponding ports, and then the network node activates, with MAC-CE or DCI signaling, a subset of CSI-RS resources with corresponding ports. Iyer [177], [191], [204]-[207] teaches that activation of the subset uses CSI-RS configuration, from the network node, that includes port count, therefore, implies that the network node determines the number of ports to be activated for the UE),
determining a pool of channel state information reference signal (CSI-RS) resources for the user equipment, wherein the pool of channel state information reference signal (CSI-RS) resources is provided in a radio resource control (RRC) configuration and includes an excess number of ports compared to the actual number of ports (Iyer [176], [183], 204] teaches that an number (K) of CSI-RS resources corresponding to ports are configured by the network node using RRC, where K>N (i.e.K being an excess number), N being actual number of measurement CSI-RS), and 
transmitting to the user equipment via at least one of medium access control (MAC)-control element (CE) or downlink control information (DCI), configured user equipment specific mapping for the pool of channel state information reference signal (CSI-RS) resources (Iyer [183], [190]-[191], [204] teaches N CSI-RS resources (N<K) are activated for channel measurements using MAC-CE or DCI signaling).
Regarding claim 2, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the transmitting comprises transmitting the updated or first time user equipment specific mapping using at least one of: a bit-map; combinatorial indexing; or explicit configuration of indices (see Iyer [191] for CSI-RS Configuration Index, [204] for bitmap, satisfies “at least one of” criteria).
Regarding claim 3, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, further comprising informing the user equipment of the actual number of ports (see Iyer [207] “the information of the number of antenna ports should be Signaled”).
Regarding claim 4, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the user equipment specific mapping is indicated via at least one of the following: an RRC configuration including a list of N possible CSI-RS resource mappings (see Iyer [176], satisfies “at least one of” criteria), in the MAC CE as a subset of the N possible CSI-RS resource mappings are activated ; and in the DCI comprising indication of which of the Na active resource mappings should be selected (see Iyer [176] “exact CSI-RS”, satisfies “at least one of” criteria).
Regarding claim 5, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the user equipment specific mapping is indicated via at least one of the following: an RRC configuration containing a list of N possible CSI-RS resource mappings (see Iyer [214] RRC configures a subset i.e. N possible. satisfies “at least one of” criteria), and in at least one of MAC CE or DCI, an indication of the selected mapping, out of all configured N possibilities (see Iyer [214] DCI indicates which one of the N possible. satisfies “at least one of” criteria).
Regarding claim 6, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the user equipment specific mapping is performed over a group of resources (see Iyer [204] teaching mapping/activating N group of CSI-RS resource).
Regarding claim 9, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the user equipment specific mapping is determined based on a default mapping provided in the RRC configuration (see Iyer [176] teaching RRC message configures/maps ‘K’ CSI-RS resources, implying a default value of K).
Regarding claim 10, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein a subset of the CSI-RS resources are updated (see Iyer [204] teaching a subset of N out of K is updated/activated).

Claims 12-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHA; Hyunsu et al US 20190273544 A1, hereinafter Cha.
Regarding claim 12, Cha teaches, a method, comprising: 
determining, at a network node, information relating to an actual number of ports configured for a user equipment for channel measurements (Cha: Abstract, teaching BS sending X-port CSI-RS to UE, therefore, implying that BS (network node) determines number of ports),
determining a pool of channel state information reference signal (CSI-RS) resources for the user equipment, wherein the pool of channel state information reference signal (CSI-RS) resources is provided in a radio resource control (RRC) configuration and includes the actual number of ports (Cha: Abstract, [267] teaches RRC configures X-port CSI-RS for the UE, therefore, implies including number of ports), and
transmitting, to the user equipment via at least one of medium access control (MAC)-control element (CE) or downlink control information (DCI), one or two shift values by which the user equipment learns that the user equipment should shift an existing resource mapping in frequency and/or time inside the physical resource block (PRB) (Cha: [396], [398], [402] teaching using MAC-CE to shift the CSI-RS resource location).
Regarding claim 13, Cha teaches the method, as outlined in the rejection of claim 12.
Cha further teaches, wherein the transmitting comprises transmitting the updated or first time user equipment specific mapping using at least one of: a bit-map; combinatorial indexing; or explicit configuration of indices (see Cha [556]-[557] for bitmap, [334] for index, satisfies “at least one of” criteria).
Regarding claim 14, Cha teaches the method, as outlined in the rejection of claim 12.
Cha further teaches, wherein the user equipment specific mapping is indicated via at least one of the following: an RRC configuration including a list of N possible CSI-RS resource mappings (see Cha: [396] for RRC, satisfies “at least one of” criteria), in the MAC CE as a subset of the N possible CSI-RS resource mappings are activated (see Cha: [396] for MAC CE, satisfies “at least one of” criteria), and in the DCI comprising indication of which of the Na active resource mappings should be selected ((see Cha: [396] for DCI, satisfies “at least one of” criteria)).
Regarding claim 15, Cha teaches the method, as outlined in the rejection of claim 12.
Cha further teaches, wherein the user equipment specific mapping is indicated via at least one of the following: an RRC configuration containing a list of N possible CSI-RS resource mappings, and in at least one of MAC CE or DCI, an indication of the selected mapping, out of all configured N possibilities (Cha: [254], [261]-[267], teaches RRC configures a number of CSI-RS resources and MAC CE configures a reduced number of CSI-RS resources out of the RRC configured ones).
Regarding claim 18, Cha teaches the method, as outlined in the rejection of claim 12.
Cha further teaches, wherein a subset of the CSI-RS resources are updated (Cha: [254], [261]-[267], teaches a reduced number (i.e. a subset) of CSI-RS are activated by MAC CE).

Regarding claim 20, Cha teaches, a method, comprising: 
receiving, from a network node, fixed channel state information reference signal (CSI-RS) mapping in radio resource control (RRC) (Cha: [267], [396], teaching receiving CSI-RS resource configuration via RRC),
receiving, from the network node, updated user equipment specific offset from medium access control (MAC)-control element (CE) or downlink control information (DCI) and computing new channel state information reference signal (CSI-RS) mapping (CHA; Hyunsu US 20190273544 A1 Cha: [396], [398], [402] teaching using MAC-CE to shift the CSI-RS resource location), 
using the new channel state information reference signal (CSI-RS) mapping to receive channel state information reference signal (CSI-RS) on new locations and obtaining an estimate of channel frequency response (CFR), deriving channel state information (CSI) feedback report from the CFR; and providing CSI feedback information to the network node (Cha: Abstract teaches obtaining channel state information (CSI) from CSI-RS, which will be CSI-RS after shifting, see above, and reporting CSI to the base station. CSI determination is known in 3GPP wireless to involve obtaining CFR matrix).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Onggosanusi; Eko et al US 20170195031 A1, hereinafter Eko.
Regarding claim 7, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer further teaches, wherein the user equipment specific mapping is performed over a group of resources, and wherein the size of the group of resources is predefined (see Iyer [204] teaching mapping/activating N group of CSI-RS resource).
Iyer does not expressly teach, wherein the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI.
However, in the same field of endeavor, Eko teaches, wherein the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI (see Eko Claims 5-7 teaches Configuration, Activation and Selection are done by RRC, MAC CE and DCI, respectively),.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method to include that the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a transmission method and channel state information (CSI) reporting for multiple transmit antennas which includes two dimensional arrays for supporting higher data rates Beyond 4th-Generation (4G) communication system (Eko [10], [17]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cha, in view of Onggosanusi; Eko et al US 20170195031 A1, hereinafter Eko.
Regarding claim 16, Cha teaches the method, as outlined in the rejection of claim 12.
Cha further teaches, wherein the user equipment specific mapping is performed over a group of resources, and wherein the size of the group of resources is predefined (see Cha [250] teaching sets of CSI-RS resources with predefined size of S and K).
Cha does not expressly teach, wherein the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI.
However, in the same field of endeavor, Eko teaches, wherein the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI (see Eko Claims 5-7 teaches Configuration, Activation and Selection are done by RRC, MAC CE and DCI, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha’s method to include that the user equipment specific mapping is provided in the RRC configuration, activated in the MAC CE and selected in the DCI.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a transmission method and channel state information (CSI) reporting for multiple transmit antennas which includes two dimensional arrays for supporting higher data rates Beyond 4th-Generation (4G) communication system (Eko [10], [17]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Kakishima; Yuichi et al US 20190123869 A1, hereinafter Kakishima.
Regarding claim 8, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer does not expressly teach, wherein the user equipment specific mapping corresponds to user equipment specific ports on one polarization.
However, in the same field of endeavor, Kakishima teaches, wherein the user equipment specific mapping corresponds to user equipment specific ports on one polarization (see Kakishima [81] teaching CSI-RS allocation/mapping is also based on polarization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method to include that that the user equipment specific mapping corresponds to user equipment specific ports on one polarization.
This would have been obvious because it would motivate one of ordinary skill in the art to provide methods of aperiodic Zero Power Channel State Information-Reference Signal (ZP CSI-RS) transmission and aperiodic Interference Measurement Resource (IMR) transmission in order to improve data transmission quality (Kakishima [1], [6]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cha, in view of Kakishima; Yuichi et al US 20190123869 A1, hereinafter Kakishima.
Regarding claim 17, Cha teaches the method, as outlined in the rejection of claim 12.
Cha does not expressly teach, wherein the user equipment specific mapping corresponds to user equipment specific ports on one polarization.
However, in the same field of endeavor, Kakishima teaches, wherein the user equipment specific mapping corresponds to user equipment specific ports on one polarization (see Kakishima [81] teaching CSI-RS allocation/mapping is also based on polarization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha’s method to include that that the user equipment specific mapping corresponds to user equipment specific ports on one polarization.
This would have been obvious because it would motivate one of ordinary skill in the art to provide methods of aperiodic Zero Power Channel State Information-Reference Signal (ZP CSI-RS) transmission and aperiodic Interference Measurement Resource (IMR) transmission in order to improve data transmission quality (Kakishima: [1], [6]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Chen; Runhua et al US 20140286182 A1, hereinafter Chen.
Regarding claim 11, Iyer teaches the method, as outlined in the rejection of claim 1.
Iyer does not expressly teach, wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities.
However, in the same field of endeavor, Chen teaches, wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities (Chen: [9] teaches two different CSI-RS sub-resource each having a different periodicity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method to include wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a channel estimation method for improved MIMO transmissions (Chen: [3], [5]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cha, in view of Chen; Runhua et al US 20140286182 A1, hereinafter Chen.
Regarding claim 19, Cha teaches the method, as outlined in the rejection of claim 12.
Cha does not expressly teach, wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities.
However, in the same field of endeavor, Chen teaches, wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities (Chen: [9] teaches two different CSI-RS sub-resource each having a different periodicity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cha’s method to include wherein the user equipment specific mapping is performed over different groups of resources, and wherein the different groups of resources are updated with different periodicities.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a channel estimation method for improved MIMO transmissions (Chen: [3], [5]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu U.S. Publication No. 20180269939 - DISTRIBUTED FD-MIMO: CELLULAR EVOLUTION FOR 5G AND BEYOND e.g. [113].
Song U.S. Publication No. 20200382979 - MEASUREMENT METHOD, MEASUREMENT CONFIGURATION METHOD, TERMINAL AND NETWORK DEVICE e.g. [57]-[61].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472